Per Curiam.
This is a note for the payment of money within the statute. A similar question arose in the case of Matthew Mackey, before this court, in August term, 1806. He was convicted for forging a paper, in the following words: “ Due from Benjamin Sands to Matthew Mackey, the sum of one pound, on the first day of the month called April, 1801. Benjamin Sands.” And the court decided, that it was a note within the statute. - Judgment, that the prisoner be imprisoned in the state prison for five years.